DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 19, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites the limitation “a plan view” in line 2.  This limitation appears to be referring back to the original recitation of the limitation found in claim 1 line 6.  Thus, the limitation of claim 7 should be changed to “the plan view”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogami 2008/0202853 in view of Kang et al. 2008/0307873 (called Kang hereinafter).

Regarding independent claim 1, Ogami teaches, in Figures 1-2, an absolute encoder (Figs. 1 and 2) comprising: 
a first drive gear (17a) configured to rotate in accordance with rotation of a main spindle (input shaft 15); 
a first driven gear (17b) that engages with the first drive gear; 

a second driven gear (18b) provided, in a plan view (Fig. 1), on a side opposite the first drive gear with respect to the first driven gear and the second drive gear (Figs 1 and 2; the second driven gear 18b is on the opposite side of the first drive gear 17a), the second driven gear engaging with the second drive gear (Figs. 1-2; 18a and 18b are engaged with each other; para [0013]); and 
an rotation speed sensor (30; para [0014]) configured to detect a rotation (para [0030])) of a rotating body (para [0014]; detects rotation of the driven gear 17b) that is rotated in accordance with rotation of the second driven gear.
Ogami fails to teach an angular sensor configured to detect a rotation angle of a rotating body that is rotated in accordance with rotation of the second driven gear.
Kang teaches an angular sensor (251,252) configured to detect a rotation angle (para [0048]) of a rotating body (shaft gear 220; para [0037]) that is rotated in accordance with rotation of the second driven gear (240).
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Ogami with the angle sensing device as described by Kang for the purpose of simplifying the calculation of the angle of the shaft gear by digitally outputting rotated angles of magnets that rotate at respectively different rates while reducing errors by eliminating conversion of analog signals to digital signals.

Regarding claim 2, Ogami and Kang teach the absolute encoder according to claim 1, Kang further teaches further comprising a main spindle angular sensor (251) configured to detect a rotation angle (para [0048]) of the main spindle (shaft 210).

Regarding claim 4, Ogami and Kang teach the absolute encoder according to claim 1, Ogami and Kang fail to teach wherein a diameter of the first driven gear is less than or equal to an axial height of the first drive gear.
.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogami, in view of Kang and further in view of Warke 2011/0247440 (applicant disclosed art).

Regarding claim 3, Ogami and Kang teach the absolute encoder according to claim 1, Ogami further teaches wherein an outer diameter of the first driven gear (Fig. 1; 17b) is smaller than an outer diameter of the first drive gear (Fig. 1; 18b).
Ogami and Kang fail to teach wherein the first drive gear is a worm gear, wherein the first driven gear is a worm wheel.
Warke teaches wherein the first drive gear is a worm gear (Fig. 1; worm gear shaft 10), wherein the first driven gear is a worm wheel (Fig. 1; worm gear wheel 11).
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Ogami and Kang with the worm wheel and worm gear as described by Warke for the purpose of using a known gear structure that allows mechanical interaction of the gears with little fear of disengagement of the gears from each other while having a compact device which achieves high ration speed reductions.

Allowable Subject Matter
Claims 5-6 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, the prior arts of record taken alone or in combination fail to teach or suggest:
“further comprising a main base including a holding portion that holds the first driven gear and the second drive gear on a surface of a plate, wherein an axial direction of each of the first driven gear and the second drive gear is perpendicular to a thickness direction of the plate, and wherein an axial direction of the first drive gear and the second driven gear is perpendicular to the axial direction of each of the first driven gear and the second drive gear.”
	Claims 6-10 are indicated as allowable subject matter for depending on claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Hakui et al. discloses “Vehicle height adjusting system” (see 2007/0210539)
Kondo discloses “Rotational angle detector” (see 2007/0252590)
Dilger et al. discloses “Device and method for detecting the relative position of a rotatable body” (see 6507188)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152. The examiner can normally be reached M-F 8am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867